Counsel for defendant and appellee have filed a motion to dismiss this appeal upon the ground that the amount in controversy exceeds the maximum jurisdiction of this court. Counsel for plaintiff and appellant have answered the motion, stating that "through inadvertence this appeal was lodged in this Honorable Court whereas the amount, in money and property involved therein, apparently exceeds the jurisdiction of this Honorable Court and that consequently this appeal should have been lodged in the Supreme Court."
We have examined the record, and it appearing that there is involved a claim for $936.57 and also a claim for the ownership of two mortgage notes, one for $2,000 and one for $3,400, we, therefore, find that the motion to dismiss is well founded. Availing ourselves of the authority of Act No. 19 of 1912, we will order the case transferred to the Supreme Court of Louisiana.
It is ordered, adjudged, and decreed that this appeal be, and it is, transferred to the Supreme Court of Louisiana to be disposed of according to law, the transfer to be made within 60 days after this judgment becomes final, and, if not so made, then the appeal to be deemed dismissed; appellant to pay the cost of appeal in this court, the remaining costs to await final determination of the matter.
Appeal transferred to the Supreme Court.